Case: 15-10039      Document: 00513180173         Page: 1    Date Filed: 09/03/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-10039
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        September 3, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JUAN MERAZ-FLORES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:11-CR-142-1


Before JOLLY, BENAVIDES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Juan Meraz-Flores appeals the sentence imposed after revocation of his
supervised release previously imposed when he was convicted of illegal reentry
into the United States. Meraz-Flores argues that the district court improperly
considered his lack of respect for the law in violation of United States v. Miller,
634 F.3d 841, 844 (5th Cir. 2011). Because he did not raise this argument in




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10039    Document: 00513180173    Page: 2   Date Filed: 09/03/2015


                                No. 15-10039

the district court, review is limited to plain error.    See United States v.
Whitelaw, 580 F.3d 256, 259 (5th Cir. 2009).
      The district court’s reasons, taken as a whole, may reasonably be read to
refer to the failure of Meraz-Flores’s prior sentence to prevent him from
returning to the United States illegally and the need to deter him from doing
so in the future. Thus, he has not shown any clear or obvious error. Further,
Meraz-Flores does not argue, much less demonstrate, that the district court’s
error affected his substantial rights or that we should exercise our discretion
to correct any error. In short he has not met his burden of showing reversible
plain error. See Puckett v. United States, 556 U.S. 129, 135 (2009).
      Meraz-Flores also argues that the sentence imposed by the district court
was substantively unreasonable and that the district court failed to adequately
consider the Sentencing Commission’s policy statements, specifically U.S.S.G.
§ 5D1.1(c).   According to Meraz-Flores, because that Guideline counsels
against imposing supervised release in the case of a defendant who is likely to
be deported, a court should exercise restraint when sentencing such a
defendant on revocation. As a threshold matter, § 5D1.1(c) does not fall within
the policy considerations of Chapter Seven regarding revocation sentencing; it
addresses whether to impose supervised release in the first instance. Even if
it were applicable, which we do not reach, its commentary supports the district
court’s determination in light of the need for deterrence. U.S.S.G. § 5D1.1(c),
comment. (n.5). The record otherwise demonstrates that the district court
considered the parties’ arguments and the policy statements and appropriate
§ 3553(a) factors. Meraz-Flores has not shown that his 20-month sentence is
plainly unreasonable. See United States v. Warren, 720 F.3d 321, 326 (5th Cir.
2013).
      AFFIRMED.



                                       2